UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4095


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY EARL WASHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00416-PMD-1)


Submitted:   February 18, 2010            Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy    Earl   Washington       appeals     his    conviction    and

resulting 180-month sentence after pleading guilty to being a

felon in possession of a firearm and ammunition.                         Washington’s

counsel has filed an appeal under Anders v. California, 386 U.S.

738 (1967), raising the issues of whether the court complied

with Fed. R. Crim. P. 11 in taking Washington’s guilty plea,

whether the mandatory minimum sentence of fifteen years under

the   Armed    Career     Criminal    Act      (ACCA)   is   cruel       and   unusual

punishment,     and     whether    Washington’s     sentence        is   reasonable.

The Government declined to file a brief and Washington did not

file a pro se supplemental brief.              Finding no error, we affirm.

              Counsel raised the issue of whether the district court

fully complied with the requirements of Rule 11.                     Our review of

the record leads us to conclude that the district court complied

with the requirements of Rule 11 and ensured that Washington’s

guilty   plea     was    knowing     and    voluntary      and     supported    by   a

sufficient factual basis.             See United States v. DeFusco, 949

F.2d 114, 116, 119-20 (4th Cir. 1991).

              Counsel also raised the issue of whether the mandatory

minimum sentence of fifteen years under the ACCA is cruel and

unusual punishment.         However, a fifteen-year sentence under the

ACCA is not cruel and unusual punishment and does not violate



                                           2
the Eighth Amendment.            United States v. Presley, 52 F.3d 64, 68

(4th Cir. 1995).

             With respect to Washington’s sentence, we review the

sentence     under       a   “deferential          abuse-of-discretion         standard.”

Gall v. United States, 552 U.S. 38, 41 (2007).                             In conducting

this review, this court “must first ensure that the district

court committed no significant procedural error, such as failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”             Id. at 51.           If the sentence is free from

procedural error, this court then reviews it for substantive

reasonableness.          Id. at 51.        “Substantive reasonableness review

entails taking into account the ‘totality of the circumstances,

including     the    extent       of     any       variance    from    the     Guidelines

range.’”     United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007) (quoting Gall, 552 U.S. at 51).                       Even if this court would

have     imposed     a       different     sentence,          “this   fact     alone    is

‘insufficient to justify reversal of the district court.’”                              Id.

at     474   (quoting        Gall,     552 U.S.        at     51).         Further,    “[a]

statutorily        required      sentence . . . is             per    se     reasonable.”

United States v. Farrior, 535 F.3d 210, 224 (4th Cir.), cert.



                                               3
denied, 129 S. Ct. 743 (2008).               We conclude that the district

court did not abuse its discretion in sentencing Washington.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Washington’s conviction and sentence.                        This

court requires that counsel inform Washington, in writing, of

the right to petition the Supreme Court of the United States for

further    review.       If    Washington     requests       that   a     petition   be

filed,    but    counsel      believes   that    such    a    petition      would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on Washington.

                We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the     materials

before    the    court   and    argument     would   not     aid    the    decisional

process.

                                                                             AFFIRMED




                                         4